DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Claim 27 was not previously rejected over DeSimone et al. (US 2016/0325493). The claim language of the previously presented claim 27 was included in claim 21 in the amendment filed 01/31/2022. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claim(s) 21-23, 35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSimone et al. (US 2016/0325493).
As to claim 21, DeSimone et al. discloses a process for forming a three-dimensional body (see abstract). The process comprises providing a liquid mixture of a curable binder, water and dispersed solid particles. (see 0079, 0083, 102). The 3D body is formed by curing the binder to for a cured binder by translation and growth of the 3D body from an interface of the liquid mixture (see 0015-0016). DeSimone et al. discloses continuous formation of the object where the interface of the liquid mixture is contained within the liquid mixture (see Fig. 1) and adjacent to an inhibition zone (dead zone of Fig. 1) of the liquid mixture.  DeSimone et al. discloses the mixture can further include a dye (see 0103) and the dye can be supplied in an amount of 0.05% (see Fig. 17, 0187).
As to claim 22, the object is formed in a continuous manner (see 0015). 
As to claim 23, DeSimone et al. state the body can be heated and then sintered (see 0225). 
As to claim 35 the curable binder can be an acrylate, acrylamide, etc. (see 0084). 
As to claim 39, the speed of fabrication is 250 mm/ hour or 500 mm/hour (see 0208).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al. (US 2016/0325493) as applied to claim 21 above in view of Bredt et al. (US 2005/003189).
The teachings of DeSimone et al. as applied to claim 21 are as stated above. 
DeSimone et al. states a dye can be incorporated into the composition and can be provided at about 0.05 % by weight of the mixture (see 0187). 
DeSimone et al. fails to teach the specific dyes recited in claim 25. 
Bredt et al. discloses a process for forming three dimensional articles that comprises forming a mixture of binder and thermoplastic materials (see 0016) and curing with UV energy (see 0053-0056, 0061, 0220). Bredt et al. states the composition can comprise a dye or pigment such as phthalocyanine (see 0220). Bredt et al. states the dye is include to provide a visual aide to the operator building the article and provides a contrast between activated and inactivated material (see 0220).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of DeSimone et al.  to include the claimed dye as taught by Bredt. One would have been motivated to do so since both DeSimone et al. and Bredt are directed to forming 3D objects based on thermoplastic materials that can include dyes where Bredt shows the inclusion of a cyanine dye aids in the formation of the object and provides a quality control check over the object by providing a contrast between cured and uncured material. 
Claim 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable DeSimone et al. (US 2016/0325493)  in view of Bredt et al. (US 2005/003189) as applied to claim 25 above and further in view of Koole et al. (US 2017/0306221)
The teachings of DeSimone et al. and Bredt et al. as applied to claim 25 are as stated above. 
DeSimone et al. and Bredt et al. fail to teach the dye is Rhodamine B as required by claim 26. 
Koole et al. show that phthalocyanine and Rhodamine B are known alternatives for luminescent materials (see 0101) that can be used in 3D printing processes (see 0134).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of DeSimone et al.  in view of Bredt et al. to include using Rhodamine B as taught by Koole et al. One would have been motivated to do so since Koole et al. shows that the Rhodamine B dye is an alternative dye to the phthalocyanine of  DeSimone et al.  in view of Bartow et al. and it has been established that the mere substitution of one known element for another with the same intended use.
As to claim 28, DeSimone et al. states the dye can be supplied at 0 – 0.05% dye (see 0187 and Fig. 17).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone et al. as applied to claim 21 above.
The teachings of DeSimone et al. as applied to claim 21 are as stated above. 
DeSimone et al. fails to explicitly teach the claimed vol. % of the solid polymeric particles within the total volume % of the mixture as required by claim 29. 
DeSimone et al. states the solid particles can be provided depending upon the final product being formed (see 0102). 
Claims 21-24, 30-32, 34-38 and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartow et al. (US 2019/0022928) in view of DeSimone et al. (US 2016/03254963). 
As to claim 21, Bartow et al. discloses a process for forming shaped fluoropolymers using additive processing. The process comprises providing a composition that is a dispersion containing fluoropolymer particles that are dispersed in a water and a polymerizable binder (see 0174). The fluoropolymer is provided from about 25-60 wt. % based on the total weight of the composition (see 0174). The composition is placed in a 3D printer and forms a green body by radiating with an energy source (see 0309). Bartow et al. discloses using stereolithography (vat polymerization) (see example 1). Stereolithography forms layers at the surface of the liquid by applying radiation (interface of liquid mixture) and as the platform moves down into the liquid further portions of the objection is formed (translation and growth). The green body is dried (see 0176) and sintered (see 0177). 
Bartlow et al. fails to teach the interference of the liquid mixture is contained within the liquid mixture and adjacent to an inhibition zone of the liquid mixture or that the dye is provided in the claimed range. 
DeSimone et al. discloses a process for forming a three-dimensional body (see abstract). The process comprises providing a liquid mixture of a curable binder, water and dispersed solid particles. (see 0079, 0083, 102). The 3D body is formed by curing the binder to for a cured binder by translation and growth of the 3D body from an interface of the liquid mixture (see 0015-0016). DeSimone et al. discloses continuous formation of the object where the interface of the liquid mixture is contained within the liquid mixture (see Fig. 1) and adjacent to an inhibition zone (dead zone of Fig. 1) of the liquid mixture.  DeSimone et al. discloses the mixture can further include a dye (see 0103) and the dye can be supplied in an amount of 0.05% (see Fig. 17, 0187). DeSimone et al. states the process is advantageous over stereolithography because is obviate the need for mechanical separation steps between the fabrication of the layers (see 0009-0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed method to use the continuous process disclosed by DeSimone et al. to form the objection over the stereolithography process disclosed by Bartlow. One would have been motivated to do so since both are directed to forming 3 dimensional bodies where DeSimone et al. states the continuous process is an alternate method over the stereolithography with the benefit of eliminating mechanical separation steps. 
As to claim 22, the object is formed in a continuous manner (see 0015 of DeSimone). 
As to claim 23, the binder material is removed by heat treatment to form a dense article (see 0095 of Bartlow).
As to claim 24, the sintering temperature can be up to 60 degrees above the melting point of the fluoropolymer (see 0177 of Bartlow). 
As to claim 30, the particles have a diameter of 50-500 nm (see 0292 of Bartlow).
As to claims 31-32, the particles can be PTFE (see 0028, 0135 of Bartlow).
As to claim 34, the water is provided at about 17.5 wt. % based on the total weight of the liquid mixture (see Table 1, examples of Bartlow). 
As to claim 35, the binder material can be monomers, oligomers or polymers with polymerizable groups that are dissolved in water (see 0144 of Bartlow). The binders can be acrylates, methacrylates, etc. (see 0146-147, 0151-0155 of Bartlow). 

As to claim 36, the binder can include a difunctional acrylic monomer (see 0148 of Bartlow).
As to claim 37, Bartow et al. states the binder can include a difunctioanl acrylic monomer and a polyester acrylates oligomer (see 0147-0149 of Bartlow).
As to claim 38, the binder is present at 12.28 wt. % based on the total weight of the liquid (see Example 2a, Table 1 of Bartlow). 
As to claim 40, the product can have a tensile strength of 12 to 24 MPa (see 0186 of Bartlow).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartow et al. (US 2019/0022928) as applied to claim 21 above in view of Bredt et al. (US 2005/003189).
The teachings of Bartow et al. as applied to claim 21 are as stated above. 
Bartlow et al. fail to disclose the claimed polymeric particles as required by claim 33.
As to claim 33, Bartow et al. discloses the process can be for low melt-flow index thermoplastics (see 0005 and 0090).
Bredt et al. discloses various thermoplastics that are used to form three-dimensional objects such as polyetherketone (see 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bartow et al. to include using polyetherketone as the polymeric particle as taught by Bredt et al. One would have been motivated to do so since Bartow et al. teaches the use of high melt flow index thermoplastics in the three dimensional printing process where Bredt et al. discloses operable thermoplastic materials that are used to form three dimensional articles. It has been established that the mere substitution of one known element for another with the same intended purpose has a prima facie case of obviousness. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715